
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.25


Agreement (to Provide Materials and Services)

        This Agreement is between Union Carbide Corporation ("UCC") and Dow
Hydrocarbons and Resources Inc. ("DHRI"). Under this Agreement DHRI has agreed
to provide UCC with feedstocks, monomers, fuels, and logistics and other
services as follows:

1.TERM

February 6, 2001 through December 31, 2001, and year to year thereafter unless
terminated by either party upon 6 months notice prior to the end of the given
term.

2.PRODUCTS AND SERVICES TO BE PROVIDED BY DHRI TO UCC

The following products and services will be provided to UCC in connection with
its U.S. operations unless otherwise agreed by the parties. The term "UCC" shall
be deemed to include UCC direct or indirect majority owned U.S. subsidiaries.
UCC shall cause such entities to accept the terms of this Agreement.

a)Supply of feedstocks or arrange the acquisition of such on behalf of UCC.

b)Supply of fuels, primarily natural gas, or arrange the acquisition of such on
behalf of UCC.

c)Supply of monomers and aromatics, or arrange the acquisition of such on behalf
of UCC, to supplement UCC's productions.

d)Sale of UCC's surplus monomers and aromatics and surplus hydrocarbons
co-products and by-products or arrange the sale of such on behalf of UCC.

e)Arrange the acquisition or sale of electricity on behalf of UCC.

f)Management of UCC's hydrocarbon and energy plant, storage, docks, pipeline and
related infrastructure asset base and of UCC's hydrocarbon and energy business
matters including communications with UCC's internal derivative businesses and
UCC's external customers as required, monitoring of UCC and industry
supply/demand, and the recommendation of and implementation of both short and
long term strategic positions.

g)Where applicable as mutually determined by the parties, provision of
accounting and computer systems to manage the above services.

The parties acknowledge and agree that a reasonable amount of time will be
required for a smooth transition from UCC providing the above-described products
and services to DHRI providing the same. The parties agree to provide such time
and to fully cooperate with each other to make this transition as smooth as
possible.

3.QUANTITIES OF PRODUCTS TO BE MANAGED OR PROVIDED BY DHRI TO UCC

a)100% of UCC's outside requirements of feedstocks;

b)100% of UCC's outside requirements of fuels;

c)100% of UCC's outside requirements of Monomers and Aromatics;

d)100% of UCC's outside sales of Monomers, Aromatics, and surplus co-products
and by-products;

e)Arrange 100% of UCC's outside requirements and outside sales of electricity

f)Sales and purchases between Union Carbide Corporation and its other affiliates
by mutual agreement;


Exceptions to the above may be made by agreement of the parties. The quantities
listed above are subject to preexisting agreements that UCC has with third
parties. Furthermore, the parties acknowledge and agree that a reasonable amount
of time will be required for a smooth transition from UCC providing the above to
DHRI providing the same. The parties agree to provide such time and to fully
cooperate with each other to make this transition as smooth as possible.

4.PRICING

a)Feedstocks—DHRI net supply cost plus $0.84/bbl delivered to UCC's plant,
storage, or pipeline systems.

37

--------------------------------------------------------------------------------

b)Fuels—DHRI net supply cost plus $0.14/mm btu. DHRI purchase costs will be
inclusive of acquisition cost of fuels, all Oasis and other third party
transportation, gathering and treating costs incurred in delivering fuels to the
UCC plant, storage or pipeline system.

c)Monomers and Aromatics—DHRI purchase cost plus 2.5%.

d)Marketing—DHRI service fee of 2.5% of product sales prices for which DHRI will
market UCC's surplus products, co-products, and by-products. DHRI will use its
best efforts to obtain the maximum value for UCC's material.

e)Energy Services—DHRI service fee for arranging the purchase and sale of
electricity is $.001 per kwh.

f)Management Services and Accounting & Computer Systems—$1,500,000.00 per
calendar year unless otherwise agreed between the parties. Partial calendar
years will be prorated.

g)Adjustment of Fees—Fees in Paragraph 4 a), b), e) and f) above will be
adjusted annually with changes in the GDP deflator from a 1Q, 2000 Base with
adjustments beginning January 1, 2001.

h)Renegotiation of Fees—Either UCC or DHRI may request a renogotiation of fees
upon 6 months prior written notice and the parties shall promptly negotiate in
good faith to establish such new fees.



5.PRODUCT SPECIFICATIONS

DHRI warrants that all product sold hereunder shall meet the specifications in
Exhibit A. DHRI MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED WITH RESPECT TO THE
PRODUCT SOLD OR SERVICES PROVIDED HEREUNDER WHETHER RELATING TO MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE.

6.TERMS OF PAYMENT

UCC shall make payments to DHRI for product purchased or services rendered
hereunder net ten (10) days from date of invoice. Invoices shall be issued once
monthly as soon as possible after the end of the sales month.

7.DELIVERY POINTS

Delivery of product shall be deemed to have been made at the following points:
(a) When into any truck or tank car, as the product enters the receiving
equipment; (b) When into any pipeline, as the product passes the connection
between DHRI's (or its designee's) pipeline to that of UCC (or its designee);
(c) When into storage, as the product enters a UCC storage tank or cavern;
(d) When by "in-line" transfer or "in-storage" transfer, immediately upon such
transfer; or (e) when by or into any vessel, at the flange between the vessel's
permanent hose connection and the shore line.

Title to and risk of loss for product sold hereunder shall pass at the delivery
point.

8.MEASUREMENT

The determination of quantity and quality of product delivered hereunder shall
be made in accordance with the customary procedures and practices of the
industry.

9.CLAIMS

IF ANY PRODUCT DELIVERED TO UCC DOES NOT MEET SPECIFICATIONS, DHRI SHALL HAVE
THE RIGHT IN ITS DISCRETION, AS UCC'S SOLE REMEDY, EITHER TO REPLACE IT OR
REFUND THE APPLICABLE PORTION OF THE PURCHASE PRICE. HOWEVER, IN ANY EVENT,
DHRI'S LIABILITY FOR DAMAGES IN RESPECT OF ANY CLAMS WHATSOEVER HEREUNDER
ARISING WITH RESPECT TO PRODUCT DELIVERED OR SERVICES PROVIDED TO UCC UNDER THIS
AGREEMENT SHALL NOT EXCEED THE PURCHASE PRICE OF THE PRODUCT OR SERVICES FOR
WHICH SUCH DAMAGES ARE CLAIMED. IN NO EVENT SHALL DHRI BE LIABLE FOR PROSPECTIVE
PROFITS OR SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES. NO CLAIM SHALL BE MADE BY
UCC BASED ON ANY QUALITY ANALYSIS MADE AFTER THE PRODUCT PURCHASED AS BEEN MIXED
WITH ANOTHER PRODUCT OR PROCESSED IN ANY MANNER BY UCC.

38

--------------------------------------------------------------------------------

10.FORCE MAJEURE

Failure (in whole or in part) or delay on the part of either DHRI or UCC in
performance of any of the obligations imposed upon the other shall be excused
and such party shall not be liable for damages or otherwise when such failure or
delay is beyond the control. Of either party hereto. Such events include, but
are not limited to, the following: labor difficulties, total or partial loss or
shortage of raw component material or products ordinarily required by DHRI;
breakdown, either total or partial, of either party's equipment, or act of God.
However, the settlement of strikes or lockouts shall be entirely within the
discretion of the party having the difficulty. Each party agrees to give written
notice to the other of its incurring a force majeure event as soon as
practicable.

Upon cessation of the cause or causes for any such failure or delay, performance
hereof shall be resumed as soon as practicable. Such failure or delay shall not
operate to extend the duration of this Agreement nor obligate either party to
make up deliveries or receipts of product. If, by reason of any such
circumstances, DHRI's supply of product shall be insufficient to meet all of its
requirements, DHRI shall apportion among any and all existing contract
purchases, including its affiliated divisions and companies, in an equitable
manner so that all parties share the product in proportion to their take prior
to the circumstance reducing availability.

11.PATENTS

DHRI does not assume patent responsibility for the use by UCC of product
delivered hereunder. The use of product may or may not constitute an
infringement of patents. The election of the use to which the product is put is
solely UCC's and UCC agrees to indemnify DHRI and hold it harmless from any
claims arising from such UCC use.

12.TAXES

In addition to the purchase price of the product, UCC shall assume liability
for, and pay all taxes associated with the sale, use, or delivery of product,
including all new or increase in existing taxes, excise taxes (including
Superfund taxes), or other charges (but excluding taxes based in whole or part
upon net income, including the Michigan single business tax, and other similar
taxes, excess profits, or corporate franchise taxes) imposed by any governmental
authority.

13.WAIVER

No claim or right arising out of a breach of this agreement can be discharged in
whole or in part unless agreed to in writing executed by both parties. Any such
waiver shall not be deemed to be a waiver of any subsequent breach.

14.ASSIGNABILITY

No right or interest in this Agreement shall be assigned by either party without
prior written consent of the other party.

15.APPLICABLE LAW

This Agreement shall be governed by the laws of the State of Texas.

16.ENTIRETY OF AGREEMENT

This Agreement merges all prior understandings between DHRI and UCC regarding
the subject matter. No prior dealings between the parties and no usage of the
trade shall be relevant to supplement or explain any term used herein. All
obligations, agreements, and understanding are expressly set forth herein and
are not enforceable unless embodied herein.

To the degree that either or both of the parties hereto find it convenient to
employ their standard forms of purchase order or acknowledgement of order in
administering their terms of this Agreement, it or they may do so but none of
the terms and conditions printed or otherwise appearing on such form shall be
applicable except to the extent that it specifies information required to be
furnished by either party hereunder.

39

--------------------------------------------------------------------------------




17.NOTICE

All notices provided herein shall be in writing and shall be considered as
properly given if sent by telecommunication or Certified or Registered U.S. Mail
duly addressed to the parties shown below:

    DHRI   UCC         Dow Hydrocarbons and Resources Inc.
Houston Dow Center
400 Sam Houston Parkway South
Houston, Texas 77253   Union Carbide Corporation
39 Old Ridgebury Rd.
Danbury, CT 06817-0001    
 
 
Attn: Executive Vice President
 
Attn: Treasurer
 
 

18.APPOINTMENT AS AGENT

UCC hereby makes, constitutes and appoints DHRI as its true and lawful
attorney-in-fact and empowers DHRI to act for UCC as UCC's Agent during the term
of this Agreement in matters connected with the services and products provided
under this Agreement. DHRI accepts such appointment. DHRI is not liable for
claims made by third parties for the acts or omissions of DHRI made when acting
as agent for UCC and UCC shall indemnify, defend and hold harmless DHRI from all
claims, loss, liability and expense (including, without limitation, reasonable
attorney fees) arising out of the appointment of DHRI as UCC's agent, unless the
claim, loss, liability and expense is caused by DHRI's sole negligence or
willful misconduct.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement the
day and year first above written.

UCC: UNION CARBIDE CORPORATION   DHRI: DOW HYDROCARBONS AND RESOURCES INC.
By:
  

--------------------------------------------------------------------------------


 
By:
  

--------------------------------------------------------------------------------


Title:
  

--------------------------------------------------------------------------------


 
Title:
  

--------------------------------------------------------------------------------

40

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.25

